Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

A.     The following is an examiner’s statement of reasons for allowance:

US Pat. Application Publication No. 2008/0070009 Akatani et al. and JP 2016-190935 Nippon Kayaku KK are representative of the closest prior art seen by the examiner.  Akatani discloses aqueous inkjet inks with sulfo group containing dispersants and colorants though the instantly claimed colorant combination is not suggested.  Nippon Kayaku KK discloses combinations of C.I. Vat Red 41, which is C.I. Disperse Red 364, and thioindigo colorant in inkjet inks, noting claims 1, 3, 4, and 13.  There is no teaching to use the instantly claimed dispersant or the instantly claimed aqueous inkjet inks.
There is not sufficient motivation to make the instantly claimed inventions from the disclosure of the closest prior art seen by the examiner.  There is no reason to expect the benefits obtained by the applicant for the instantly claimed inventions in the closest prior art seen by the examiner.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

B.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762